                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Robbie Collins,                              )            Civil Action No. 9: 18-3282-RMG
                                             )
                       Plaintiff,            )
                                             )
       v.                                    )                ORDER AND OPINION
                                             )
Warden Stephan, et al.,                      )
                                             )
        Defendants.                          )
~~~~~~~~~~~~~~-                              )
       Before the Court is the report and recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 133) recommending that Defendants' motions for summary judgment be granted. For

the reasons set forth below, the Court adopts the R & R as the Order of the Court and grants

Defendants' motions.

I.     Background

       Plaintiff Robbie Collins is an incarcerated person proceeding pro se to bring a claim

under 42 U.S.C. § 1983, alleging that Defendants violated the Eighth Amendment by denying

him outdoor recreation time and post-operative prescription pain medication at Broad River

Correctional Institution ("BCI") in the South Carolina Department of Corrections ("SCDC").

Plaintiff alleges that these acts of deliberate indifference "resulted in deterioration of previous

injury" as well as "bed soreness and nasal inflammation," for which he seeks $200,000 in

damages for pain and suffering. (Dkt. No. 1 at 4-9.)         The Court previously adopted the

Magistrate Judge's R & R to deny Plaintiff's motions for injunctive relief. (Dkt. No. 58.)

Defendants now move for summary judgment on the basis that Plaintiff failed to exhaust

administrative remedies pursuant to the Prison Litigation Reform Act prior to bringing this




                                                 -1-
lawsuit. 1 Plaintiff filed objections to the R & R (Dkt. Nos. 143, 144), to which Defendants

replied (Dkt. No. 145).

II.    Legal Standard

A.     Review of R & R

       The Magistrate Judge makes only a recommendation to this Court that has no

presumptive weight, and the responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may "accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C. §

636(b)(l)(C).    Where the plaintiff objects to the R & R, the Court "makes a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made." Id. Where the plaintiff has not objected to the R & R, the Court

reviews the R & R to "only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation." Fed. R. Civ. P. 72 advisory committee's note; see also

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) ("In the absence of objection ... we do not

believe that it requires any explanation.").

B.     Motion for Summary Judgment

       Summary judgment is appropriate if the movant "shows that there is no genuine dispute

as to any material fact" and it is therefore entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). In other words, summary judgment should be granted "only when it is clear that there is

no dispute concerning either the facts of the controversy or the inferences to be drawn from those



1
  Defendants Stephan, Washington, Werre and Olds moved together (Dkt. No. 103), to which
Plaintiff responded (Dkt. No. 131) and those Defendants replied (Dkt. No. 127). Defendant Lee
separately moved (Dkt. No. 109), to which Plaintiff responded (Dkt. Nos. 123, 125, 131) and Lee
replied (Dkt. No. 129). Defendant Cooper also separately moved (Dkt. No. 110), to which
Plaintiff responded (Dkt. Nos. 123, 124, 131) and Cooper replied (Dkt. No. 128).


                                                 -2-
facts ." Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286 (4th Cir. 1987). "In determining

whether a genuine issue has been raised, the court must construe all inferences and ambiguities

in favor of the nonmoving party." HealthSouth Rehab. Hosp. v. Am. Nat 'l Red Cross, 101 F.3d

1005, 1008 (4th Cir. 1996). The party seeking summary judgment has the initial burden of

demonstrating that there is no genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). Once the moving party has made this threshold demonstration, the non-moving

party must demonstrate that specific, material facts exist that give rise to a genuine issue. Id. at

324. Under this standard, " [c]onclusory or speculative allegations do not suffice, nor does a

' mere scintilla of evidence'" in support of the non-moving party's case. Thompson v. Potomac

Elec. Power Co., 312 F.3d 645 , 649 (4th Cir. 2002) (quoting Phillips v. CSX Transp. , Inc., 190

F.3d 285 , 287 (4th Cir. 1999)).

C.     The Prison Litigation Reform Act ("PLRA") and Exhaustion Requirement

       The PLRA mandates that an inmate exhaust "such administrative remedies as are

available" before bringing suit under § 1983. 42 U.S.C. § 1997(e)(a) ("No action shall be

brought with respect to prison conditions under section 1983 of this title, or any other Federal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted."); see also Anderson v. XYZ Corr. Health

Servs., 407 F.3d 674, 677 (4th Cir. 2005). The administrative remedies are dictated by the

prison. See Jones v. Bock, 549 U.S . 199, 218 (2007).           A prison grievance procedure is

"available" if it is "capable of use to obtain some relief for the action complained of." Ross v.

Blake, 136 S.Ct. 1850, 1855 (2016).

       The PLRA, therefore, has a "built-in exception to the exhaustion requirement: A prisoner

need not exhaust remedies if they are not ' available." ' Id. at 1855. The prisoner bears the burden




                                                -3-
of demonstrating that an administrative remedy is unavailable. See Graham v. Gentry, 413

F.App ' x 660, 663 (4th Cir. 2011) ("[I]n order to show that a grievance procedure was not

' available,' a prisoner must adduce facts showing that he was prevented, through no fault of his

own, from availing himself of that procedure.") (internal citation omitted).      Specifically, an

administrative remedy is not "available"- meaning, the remedy, "although officially on the

books, is not capable of use to obtain relief'-in at least three circumstances. Ross, 136 S.Ct. at

1859.   First, "an administrative procedure is unavailable when (despite what regulations or

guidance materials may promise) it operates as a simple dead end-with officers unable or

consistently unwilling to provide any relief to aggrieved inmates." Id.             Meaning, the

"administrative officials have apparent authority, but decline ever to exercise it." Id. Second, a

remedy is unavailable where the "administrative scheme might be so opaque that it becomes,

practically speaking, incapable of use." Id. In other words, "some mechanism exists to provide

relief, but no ordinary prisoner can discern or navigate it." Id. Last, an administrative remedy is

not available "when prison administrators thwart inmates from taking advantage of a grievance

process through machination, misrepresentation, or intimidation." Id. at 1860. In this situation,

"officials might devise procedural systems (including the blind alleys and quagmires just

discussed) in order to trip up all but the most skillful , prisoners" or threaten the inmate. Id.

(internal quotation marks and citation omitted). Absent such evidence that the administrative

remedy was unavailable, failure to exhaust the administrative remedies will bar actions filed

under federal law. See Woodford v. Ngo , 548 U.S. 81 (2006).

        SCDC employs an inmate grievance process that, with limited exceptions, consists of

three steps. First, the inmate must attempt an informal resolution by submitting a Request to

Staff Form ("RTS Form") within eight working days of the incident. If the incident involves




                                               -4-
allegations of criminal activity, an RTS Form is not required, but the inmate must file a Form IO-

5 Step 1 Grievance within five day of the alleged criminal activity. Otherwise, within eight days

of receiving a response to the RTS Form, the inmate must submit a Step 1 Grievance Form that

attaches the answered RTS Form. If the RTS Form is not attached, the Step 1 Grievance Form

will be returned to the inmate, who has five days to resubmit with the required attachment. Next,

if the inmate is not satisfied with the response to his Step 1 Grievance Form, he has five days

from receiving the response to appeal by submitting a checked-box on the Step 1 Grievance

Form and a Step 2 Grievance Form. The SCDC' s response to the Step 2 Grievance Form is

considered the agency' s final determination, which the inmate may appeal to the South Carolina

Administrative Law Court. (Dkt. No. 109-4.)

III.   Discussion

       After examination of the record, the R & R and objections, the Court finds that the

Magistrate Judge thoroughly addressed the issues and correctly concluded that Defendants are

entitled to summary judgment because they demonstrated that Plaintiff did not exhaust the

available administrative remedies prior to bringing suit.

       The record consists of: seven affidavits submitted by Defendants, three Step 1 Grievance

Forms, the SCDC Grievance Procedure, two SCDC Provider forms, and a letter sent by Plaintiff

to Regional Director Willie Davis. 2 Most relevant to the administrative exhaustion analysis are


2
  The SCDC Provider Visit form is dated August 9, 2018 and reflects intake notes of Plaintiff
visit the provider because "he has been having worse pain and spasms since lockdown and
inability to exercise properly." (Dkt. No. 123-1 at 5.) The SCDC Provider Referral
Communication form appears to also be dated August 9, 2018 and approves referring Plaintiff to
an orthopedic surgeon for "painful tender left shoulder and left thigh, s/p femoral rod left thigh."
(Dkt. No. 123-1 at 6.) In Plaintiffs July 29, 2019 letter to Regional Director Willie Davis, he
states that he is "not receiving showers 3x a week but once every (2) weeks, no outside
recreation." (Dkt. No. 126-1.)



                                                -5-
the Step 1 Grievance Forms. First, Step 1 Grievance Form BRCI-0549-18 (supplied by Plaintiff)

is dated July 17, 2018 and contains Plaintiffs complaint that he is "not receiving 1 hour of

recreation" and "need[s] fresh air and exercise," impacting his degenerative bone disease and

causing bed soreness. 3 On July 31, 2019, the Warden denied this grievance on the basis of the

SCDC policy governing recreation being provided "consistent with security," which Plaintiff

checked he did not accept and wished to appeal on August 2, 2018. (Dkt. No. 123-1 at 9-10.)

There is no record evidence that Plaintiff included a Step 2 Grievance Form when he checked the

box to appeal the initial denial.

       Next, Step 1 Grievance Form BRCI-0887-18 (supplied by Plaintiff and Defendants) is

dated October 29, 2018 and includes Plaintiff's complaint that he is not receiving post-operative

pain medication. On November 14, 2018, the grievance was processed and returned to Plaintiff

with a note that he "failed to attach an [] RTSM." (Dkt. No. 109 at 14, No. 123-1 at 14.) There

is no record evidence that Plaintiff further pursued the administrative process for this returned

grievance.

        Last, Step 1 Grievance Form BRCI-0897-18 (supplied by Plaintiff and Defendants) is

dated November 1, 2018 and includes a similar complaint of not receiving pain medication. On

November 15, 2018, the Warden responded to this grievance as "resolved" on the basis that

Plaintiff was seen by the medical staff subsequent to his complaint, which Plaintiff checked he

did not accept and was appealing on November 21, 2018. (Dkt. No. 109-3 at 1-2, No. 123-1 at

12-13.) There is no record evidence that Plaintiff included a Step 2 Grievance Form with his

3
  Relevant to this grievance, Warden Stephon states in his affidavit that Plaintiff "can come out
of his cell on Monday, Wednesday and Friday to shower" or to "use the law library, to go to sick
call," and "if he has an Order to Report anywhere inside the prison or outside the prison, such as
outside medical appointments or court hearings. " (Dkt. No. 123-1 at 2-3. ) The Court notes that
exiting a cell to walk to other areas inside a prison, such as a shower or a library, is not
tantamount to breathing "fresh air."


                                               -6-
I
    rejection and appeal at all, let alone before his Complaint dated November 13, 2018. (Dkt. No. 1

    at 7.)

             Construing the facts and their reasonable inferences in favor of Plaintiff, Defendants have

    met their burden of demonstrating that he did not exhaust the SCDC grievance procedure,

    relating to complaints of recreation time and prescription pain medication, prior to bringing suit.

    See, e.g., Williams v. Rey nolds, 2013 WL 4522574, at *4 (D.S.C. Aug. 27, 2013) (adopting R &

    R to granting defendants summary judgment where no record evidence that plaintiff filed a Step

    2 Grievance after returned Step 1 Grievance); Bryan v. S. C. Dep 't of Corrs. , 2009 WL 702864, at

    *3 (D.S.C. Apr. 28, 2008) ("The fact that a grievance was unprocessed, without more, is

    insufficient to show [that defendants] prevented [plaintiff] from exhausting his administrative

    remedies. ").

    IV.      Conclusion

             For the foregoing reasons, the Court ADOPTS the R & Ras the Order of the Court (Dkt.

    No. 133) and GRANTS Defendants' motions for summary judgment (Dkt. Nos. 103, 109, 110).

             AND IT IS SO ORDERED.




                                                          United States District Judge

    January fle__, 2020
    Charleston, South Carolina




                                                    -7-
